Citation Nr: 0714471	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic lumbar spine 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from June 1959 to June 1962 
and from January 1968 to October 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Waco, Texas, Regional Office (RO) which determined that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for chronic lumbar spine 
degenerative disc disease.  In March 2002, the RO reviewed 
the veteran's claim on the merits and denied it.  In February 
2004, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In January 
2005, the Board remanded the veteran's appeal to the RO for 
additional action.  In August 2006, the Board again remanded 
the veteran's appeal to the RO for additional action.  


FINDINGS OF FACT

1.  Service connection is currently in effect for 
post-operative left knee impairment residuals.  

2.  A chronic low back disorder was not manifested during 
active service or for many years thereafter.  The veteran's 
chronic lumbar spine degenerative disc disease has not been 
shown to have originated during active service.  

3.  The veteran's chronic lumbar spine degenerative disc 
disease has been shown to have increased in severity beyond 
its natural progression as the result of his 
service-connected post-operative left knee impairment 
residuals.  


CONCLUSION OF LAW

Chronic lumbar spine degenerative disc disease is proximately 
due to or the result of the veteran's post-operative left 
knee impairment residuals.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim of entitlement to 
service connection, the Board observes that the RO issued 
VCAA notices to the veteran in June 2001, March 2003, January 
2005, December 2005, and August 2006 which informed him of 
the evidence generally needed to support a claim of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO.  The hearing transcript is of record.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of service connection given the favorable resolution 
below.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  
II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for post-operative left knee impairment 
residuals.  

The veteran's service medical records make no reference to 
chronic lumbar spine degenerative disc disease or other 
spine/back disorder.  An August 1960 treatment record notes 
that the veteran complained of back pain and nausea.  An 
impression of an upper respiratory infection was advanced.  A 
January 1961 treatment record states that the veteran 
complained of nausea, dizziness, and a low backache.  
Impressions of acute tonsillitis and gastroenteritis were 
advance.  

An August 1998 VA treatment record states that an assessment 
of lumbar degenerative disc disease was advanced.  A June 
2001 VA magnetic resonance imaging study revealed findings 
consistent with lumbosacral spine degenerative disc disease.  

At an April 2003 VA examinations for compensation purposes, 
the veteran was diagnosed with lumbar spine degenerative 
joint disease.  Contemporaneous X-ray studies of the lumbar 
spine revealed severe lumbosacral degenerative disc disease 
and degenerative joint disease.  The VA examiner commented 
that:

There is no indication that the lumbar 
spine degenerative changes were secondary 
to the knee problem.  His gait is 
essentially normal and his lumbar spine 
degenerative joint disease is consistent 
with his age of 65 years old.  

At a January 2006 VA examination for compensation purposes, 
the veteran was diagnosed with lumbar spine degenerative disc 
disease.  The VA examiner opined that:

He does have degenerative disk disease 
and the etiology of his back disorder, 
according to the C-file, is not related 
to his military career, since it is not 
documented that he had back problems or 
fell on his crutches while nursing his 
left knee condition.  So it is less 
likely than not related to his military 
service condition.  

At an October 2006 VA examination for compensation purposes, 
the veteran was again diagnosed with lumbar spine 
degenerative disc disease.  The VA examiner determined that:  

We are asked to give an opinion about the 
relationship between his knee and his 
back.  The patient has a definite knee 
problem.  I do not believe the knee 
problem caused him to develop multilevel 
degenerative disc disease nor do I 
believe degenerative joint disease 
traveled from his knee to his back.  
However, the knee has continued to be a 
problem throughout his adulthood.  I am 
uncomfortable with denying any 
relationship.  I think it contributed 
some 25% to his back trouble.  This would 
be on the basis of the knee problem 
making him use his back more in the 
course of everyday activity and job 
activity.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  A chronic lumbar spine disorder was not shown during 
service or for many years after service separation.  VA 
examiners have repeatedly concluded that the veteran's 
chronic lumbar spine degenerative disc disease did not 
originate in or as the result of his periods of active 
service.  The examiner at the October 2006 VA examination for 
compensation purposes determined that the veteran's lumbar 
spine degenerative disc disease increased in severity beyond 
its natural progression as the result of his 
service-connected post-operative left knee disorder.  In the 
absence of any evidence to the contrary, the Board concludes 
that service connection is now warranted for chronic lumbar 
spine degenerative disc disease as secondary to the veteran's 
service-connected post-operative left knee impairment 
residuals.  


ORDER

Service connection for chronic lumbar spine degenerative disc 
disease is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


